t c summary opinion united_states tax_court eric a amegankpoe and nasmath a amegankpoe petitioners v commissioner of internal revenue respondent docket no 4706-13s filed date eric a amegankpoe and nasmath a amegankpoe pro sese jeremy j eggerth and john schmittdiel for respondent summary opinion marvel judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect when the petition was filed unless otherwise indicated all section references are to the internal_revenue_code code in effect during the year at issue and all rule references are to the tax_court rules_of_practice and procedure some monetary amounts are continued pursuant to sec_7463 the decision to be entered is not reviewable by any other court and this opinion shall not be treated as precedent for any other case respondent determined a deficiency of dollar_figure in petitioners’ federal_income_tax for and an accuracy-related_penalty of dollar_figure under sec_6662 after concessions by respondent the issues for decision are whether petitioners are entitled to deduct expenses that they reported on a schedule c that they attached to their joint form_1040 u s individual_income_tax_return for return and whether petitioners are liable for an accuracy-related_penalty under sec_6662 and b background some of the facts have been stipulated and are so found the stipulated facts and the facts drawn from stipulated exhibits are incorporated herein by this reference petitioners resided in minnesota when they petitioned this court continued rounded respondent concedes that petitioners are not liable for self-employment_tax of dollar_figure allowed a deduction on schedule c profit or loss from business of dollar_figure for travel_expenses see infra part iv b allowed a schedule c deduction for a dollar_figure expense for tickets to a seminar in date see infra part iv c allowed a schedule c deduction of dollar_figure for open meeting tickets see infra part iv c and not liable for an accuracy-related_penalty under sec_6662 for an underpayment attributable to a substantial_understatement_of_income_tax approximately years ago eric and nasmath amegankpoe immigrated to the united_states from the republic of benin mr amegankpoe has since earned a bachelor’s degree from the university of saint thomas and a master’s degree in public health from the university of minnesota during mr amegankpoe was employed as a chemical engineer and environmental scientist with 3m and mrs amegankpoe was employed as a registered nurse in addition to their regular employment petitioners engaged in an amway distributorship business petitioners did not keep contemporaneous_records with respect to their amway business petitioners prepared a summary of their amway-related expenses in their summary petitioners recorded their amway-related vehicle mileage on a monthly and not on a per trip basis petitioners submitted their summary to an h_r block tax_return_preparer on their timely return petitioners reported wages of dollar_figure and a business loss of dollar_figure on a schedule c attached to their return petitioners reported gross_receipts total expenses and a net_loss of dollar_figure dollar_figure and dollar_figure respectively their reported expenses included car and truck expenses travel_expenses and other expenses of dollar_figure dollar_figure and dollar_figure respectively respondent issued a notice_of_deficiency to petitioners fully disallowing their claimed schedule c deductions for car and truck expenses travel_expenses and other expenses the deficiency_notice explained that petitioners had failed to properly substantiate that they paid these expenses and that the expenses were ordinary and necessary business_expenses the notice_of_deficiency also imposed an accuracy-related_penalty under sec_6662 discussion i burden_of_proof generally the taxpayer bears the burden of proving his or her entitlement to any claimed deduction see rule a 503_us_79 this includes the burden of substantiation see sec_6001 65_tc_87 aff’d per curiam 540_f2d_821 5th cir sec_1_6001-1 e income_tax regs if a taxpayer produces credible_evidence with respect to any factual issue relevant to ascertaining the taxpayer’s liability for any_tax imposed by subtitle a or b of the code and satisfies the requirements of sec_7491 the burden ‘credible evidence is the quality of evidence which after critical analysis the court would find sufficient upon which to base a decision on the issue if no contrary evidence were submitted without regard to the judicial presumption of irs correctness ’ 116_tc_438 quoting h_r conf rept no pincite 1998_3_cb_747 of proof on any such issue shifts to the commissioner see sec_7491 we decide this case however without regard to the allocation of the burden_of_proof we therefore need not decide whether petitioners satisfied the requirements of sec_7491 see 394_f3d_1030 8th cir aff’g tcmemo_2003_212 131_tc_185 ii deductions generally sec_162 permits a taxpayer to deduct ordinary and necessary expenses paid_or_incurred in carrying_on_a_trade_or_business see 403_us_345 a trade_or_business expense is ordinary for purposes of sec_162 if it is normal or customary within a particular trade business or industry and it is necessary if it is appropriate and helpful for the development of the business 320_us_467 generally sec_262 disallows deductions for personal living or family_expenses see also sec_1_162-17 income_tax regs a taxpayer ordinarily must maintain adequate_records to substantiate the amounts of his or her income and entitlement to any deductions or credits claimed sec_6001 sec_1_6001-1 income_tax regs when a taxpayer establishes that he or she paid_or_incurred a deductible expense but does not establish the amount of the expense we may estimate the amount allowable in some circumstances cohan_rule see 39_f2d_540 2d cir there must be sufficient evidence in the record however to permit us to conclude that the taxpayer paid_or_incurred a deductible expense in at least the amount allowed see 245_f2d_559 5th cir 85_tc_731 in estimating the amount allowable we bear heavily upon the taxpayer who failed to maintain required records and to substantiate deductions as the code requires see cohan v commissioner f 2d pincite for certain kinds of business_expenses sec_274 overrides the cohan_rule see 50_tc_823 aff’d per curiam 412_f2d_201 2d cir under sec_274 a taxpayer must satisfy strict substantiation requirements before a deduction is allowable these strict substantiation requirements apply to any traveling expense including meals_and_lodging away from home any item with respect to an activity in the nature of entertainment or the use of listed_property as defined in sec_280f including passenger automobiles to deduct these expenses the taxpayer must substantiate by adequate_records or by sufficient evidence corroborating the taxpayer’s own statement the amount of the expense or other item the time and place of travel entertainment or use of the property the business_purpose of the expense or other item and the business relationship of the taxpayer to the persons entertained or using the property see sec_274 with respect to the use of listed_property the taxpayer must establish the amount of business use and the amount of total use see sec_1_274-5t temporary income_tax regs fed reg date substantiation by adequate_records requires the taxpayer to maintain an account book a diary a log a statement of expense trip sheets or a similar record prepared contemporaneously with the use or expenditure and documentary_evidence eg receipts or bills of certain expenditures see sec_1 c iii income_tax regs sec_1_274-5t temporary income_tax regs fed reg date substantiation by other_sufficient_evidence corroborating the taxpayer’s statement requires a statement by the taxpayer specifically detailing the required elements and the production of corroborative evidence in support of the taxpayer’s statement see sec_1_274-5t temporary income_tax regs fed reg date in general corroborative evidence of an element must be direct evidence or documentary_evidence see id subdiv i b fed reg if the element is either the business relationship to the taxpayer of persons entertained or the business_purpose of an expenditure or use however corroborative evidence may include circumstantial evidence see id iii petitioners’ recordkeeping practices before addressing the substantive issues in this case we first consider whether petitioners’ summary of amway-related expenses was a contemporaneous record of those expenses mr amegankpoe testified that he had contemporaneously recorded the amway-related travel_expenses and mileage in a notebook and later transferred the information from the notebook to a spreadsheet that he maintained on a laptop computer at his home mr amegankpoe further testified that he had lost the notebook during a move and lost all of the data on the laptop computer in another incident in or around we decline to accept mr amegankpoe’s incredible testimony regarding petitioners’ recordkeeping practices which we find to be as believable as a student’s assertion that his dog twice ate his homework see 240_f3d_668 7th cir instead we find that petitioners prepared the summary mr amegankpoe testified that the summary of amway-related expenses that petitioners submitted to their return preparer was a printout of that spreadsheet of their amway expenses shortly before they submitted the summary to their return preparer to use in preparing their return iv petitioners’ claimed deductions a car and truck expenses on the schedule c attached to their return petitioners claimed a deduction of dollar_figure for car and truck expenses these car and truck expenses are subject_to the strict substantiation requirements of sec_274 petitioners did not keep contemporaneous_records relating to their claimed deduction for car and truck expenses see supra part iii they also did not introduce any other credible_evidence to substantiate the claimed car and truck expense deduction we cannot estimate under the cohan_rule petitioners’ allowable car and truck expenses see sec_274 sanford v commissioner t c pincite accordingly petitioners are not entitled to a deduction for car and truck expenses for b travel_expenses on the schedule c attached to their return petitioners claimed a deduction of dollar_figure for travel_expenses in the summary of expenses that they submitted to their return preparer petitioners claimed to have paid lodging air travel and car rental expenses of dollar_figure dollar_figure and dollar_figure respectively these travel_expenses are subject_to the strict substantiation requirements of sec_274 on the basis of a receipt for a hotel stay in date that petitioners introduced into evidence respondent concedes that petitioners paid a deductible lodging expense of dollar_figure for that month however petitioners did not introduce any other credible_evidence to substantiate the claimed travel expense and we cannot estimate under the cohan_rule petitioners’ allowable lodging_expenses see sec_274 sanford v commissioner t c pincite accordingly petitioners are not entitled to a deduction greater than the amount that respondent conceded for travel_expenses for c other expenses on the schedule c attached to their return petitioners claimed a deduction of dollar_figure for other expenses on their schedule c petitioners listed the following expenses as included in their reported other expenses expense amount training and seminars support materials communication dollar_figure big_number big_number training and seminars in the summary of expenses that they submitted to their return preparer petitioners claimed to have paid seminar expenses of dollar_figure in particular petitioners claimed to have paid the following seminar expenses in dollar_figure for tickets to the indianapolis winter conference in january dollar_figure for tickets to a business building seminar in march dollar_figure for tickets to the kansas city spring leadership conference in april dollar_figure for tickets to the cincinnati summer conference in june dollar_figure for tickets to a business building seminar in july dollar_figure for tickets to the richmond free enterprise day in september dollar_figure for tickets to the springfield free enterprise day in october and dollar_figure for tickets to a business building seminar in december on the basis of ticket stubs that petitioners introduced into evidence respondent concedes that petitioners paid a dollar_figure expense for tickets to the indianapolis winter conference in date and a dollar_figure expense for tickets to the building business seminar in date respondent concedes that petitioners are entitled to a deduction for the tickets to the indianapolis winter conference but does not concede that petitioners are entitled to a deduction for the the summary contains a reference to a dollar_figure seminar expense for june for the cincinnati summer conference that appears to have been omitted from the amount that petitioners reported as an expense on their return tickets to the building business seminar in date or for any of the other seminars petitioners also introduced into evidence copies of emails showing that they made hotel reservations for the kansas city spring leadership conference the cincinnati summer conference and the springfield free enterprise day we are satisfied that petitioners actually paid dollar_figure for tickets to the building business seminar in date and dollar_figure for each of the kansas city cincinnati and springfield events and that the seminars had a business_purpose under sec_162 we therefore allow petitioners a deduction for these expenses however petitioners have introduced no credible_evidence that they actually paid any of the other reported seminar expenses and we sustain respondent’s disallowance of a deduction for those expenses support materials in the summary of expenses that they submitted to their return preparer petitioners claimed to have paid support materials expenses of dollar_figure on the basis of nine dollar_figure ticket stubs that petitioners introduced into evidence respondent concedes that petitioners paid dollar_figure in deductible expenses for tickets to open meetings in petitioners did not produce any credible_evidence establishing that they actually paid the remainder of the support materials expenses we therefore sustain respondent’s disallowance of a deduction for those expenses communications in the summary of expenses that they submitted to their return preparer petitioners claimed to have paid communications expenses totaling dollar_figure in particular petitioners’ summary listed the following items months jan mar may july sept nov feb apr june aug oct dec internet phone cellular phone communikate ibo webspace dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure petitioners did not offer any plausible explanation for why many of their amway- related communications expenses were paid--in whole or in part--only during alternate months additionally petitioners did not maintain the summary contemporaneously see supra part iii we therefore do not find the summary to be credible_evidence with respect to petitioners’ claimed communications expenses petitioners also introduced into evidence copies of bills for cellular telephone service and internet service for however petitioners used these services for personal as well as business purposes and they have not provided us with any credible means of estimating what percentage of these expenses were deductible business_expenses see williams f 2d pincite vanicek v commissioner t c pincite we therefore sustain respondent’s disallowance of a deduction for these expenses v accuracy-related_penalty sec_6662 and b authorizes the commissioner to impose a penalty on an underpayment_of_tax that is attributable to negligence or disregard of rules or regulations the term negligence includes any failure to make a reasonable attempt to comply with the provisions of the internal revenue laws and the term disregard includes any careless reckless or intentional disregard see sec_6662 sec_1_6662-3 and income_tax regs ‘negligence’ also includes any failure by the taxpayer to keep adequate books_and_records or to substantiate items properly sec_1_6662-3 income_tax regs disregard of rules or regulations is ‘careless’ if the taxpayer does not exercise reasonable diligence to determine the correctness of a return position and is ‘reckless’ if the taxpayer makes little or no effort to determine whether a rule_or_regulation exists under circumstances which demonstrate a substantial deviation from the standard of conduct that a reasonable person would observe id subpara see also 85_tc_934 the accuracy-related_penalty does not apply with respect to any portion of the underpayment for which the taxpayer shows that there was reasonable_cause and that he or she acted in good_faith see sec_6664 the decision as to whether a taxpayer acted with reasonable_cause and in good_faith is made on a case-by-case basis taking into account all of the pertinent facts and circumstances see sec_1_6664-4 income_tax regs circumstances that may indicate reasonable_cause and good_faith include an honest misunderstanding of fact or law that is reasonable in light of all of the facts and circumstances including the experience knowledge and education of the taxpayer id reliance on a tax professional demonstrates reasonable_cause when a taxpayer selects a competent tax adviser supplies the adviser with all relevant information and relies in good_faith on the adviser’s professional judgment see 115_tc_43 aff’d 299_f3d_221 3d cir the commissioner bears the burden of production with respect to the taxpayer’s liability for the sec_6662 penalty and must produce sufficient evidence indicating that it is appropriate to impose the penalty see sec_7491 116_tc_438 once the commissioner meets his burden of production the taxpayer must come forward with persuasive evidence that the commissioner’s determination is incorrect or that the taxpayer had reasonable_cause or substantial_authority for the position see higbee v commissioner t c pincite the disallowed deductions in this case are directly attributable to petitioners’ failure to maintain adequate_records for their amway business and to comply with applicable regulations petitioners have not shown that they had reasonable_cause for these failures although petitioners used a professional return preparer to prepare their returns the record shows that the return preparer relied on petitioners’ summary of their amway expenses and that the summary was unreliable see neonatology assocs p a v commissioner t c pincite we therefore sustain respondent’s imposition of the accuracy-related_penalty under sec_6662 and b we have considered the parties’ remaining arguments and to the extent not discussed above conclude those arguments are irrelevant moot or without merit to reflect the foregoing and respondent’s concessions decision will be entered under rule
